 METROPOLITAN ORTHOPEDIC ASSOCIAFION. P.(Metropolitan Orthopedic Associates. P.C. and EvelynAustin and Joyce Gresham. Cases 7 CA 14063 and7 CA-14173August 14, 1978DECISION AND ORDERBY MEMRB RS PtNL1 1I1. MI RP'h. sNi) T RI SD) \1 1On March 22. 1978, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed amotion to disregard Respondent's exceptions and, al-ternatively, a brief in response to those exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent. Metropol-itan Orthopedic Associates. P.C.. Detroit. Michigan.its officers, agents, successors, and assigns. shall takethe action set forth in the recommended Order. as somodified:Substitute the following for present paragraph I:"1. Cease and desist from:"(a) Interfering with, restraining, or coercing itsemployees in the exercise of their Section 7 rights bydischarging them because of its belief that theN haveengaged in a concerted work stoppage protected b'Section 7 of the Act.""(b) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent's request for oral argument is hereh denied as the record inthis case. including the exceptions and briefs, adequatel presents the issue,and positions of the parties. General ('ounsels motion to disregard Respon-dent's exceptions on the grounds that I I ) the exceptions did nol compls I iththe Board's Rules and Regulations. Series 8. as amended. ind (2) the hrielin support of the exceptions repealtedl, Tnlltateld matteral faltsc is, herehbsdenied In slew of our disposition of this proceeding on the imeritsI hec Respondent hias excepted oti cert.ln icrchdilit\ fmdil l ad nidce bi the-d'Iltnilstratl, e l .a, Judec II is the Biirdl' etibhlhlihd pollrc nol tio xr-ruile in Adrlinistratie I a.i Judge's resolRtluios iith rcepc.t t tredlbillI;unless the clear preponderance of a.lI of the reeC.lini ci dIenc , nIll tIe ICl%that the resolutions are incorrect 15hltlldd i)t if al/ .'r,' l i r .1, INLRB 544 (1950), enfd. 188 F.2d 362 It(.A. 3. 1'41) ie h.lxe ci.refillsexamined the record and find no basis for reversing hi, filnding\We agree with the Adillnisiratile l.aI Judge's findiing that Respon-dent's discharge of eniplosees l.sel'n Austin. Roskln I.ierctt. Joilce (;resham. and I Inn I eBean solatted Sec 8(a). 1) of the Act We note. hoeictelthat in so finding, the Adminlstraltle l.ai, Judge lnad.dertenil proIided folneither a narrows nor a broad cease-and-desist order Ihe dis.ch.rge of 4emplovees In a unit of 13 emploiees hecause of Respondent's belief. albetimistaken. that Ihe 4 enplohsees had engaged In prortecledl conrerted acicl-ties is an unfair labhor practice which goes to the ,ern heart of the Act aind itsuch cases the Board has traditionlalli provided broad Inlunctile languageconstituting a broad order. Accordingly. we shall mnidif, the AdministrativeLaw Judges recommended Order to, require that Respontidelnt ceae ndesist from In ans other manner infringing upon the rights guar.nteed It, it,empl,isees bn Sec 7 of the Act * l. R P s Ent id Mth tnluftlilring ( i,,mlplni 120 1 2d 532 t( ' 4 1941}: 4,,1lAbltlnct, Sc'ritlt'e of S\u, Bedt,,rd. /i.229 NI RB IO6 (1977'APPENDIXNorl ( i To EM\1PILO tESPOSrE.D Bs ORDER OIF ilHN x I()NAlI LABOR RIAT I()ONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had an opportu-nit\ to present their evidence. the National LaborRelations Board has found that we violated the lawvwhen we discharged the employees named below be-cause we believed they had engaged in concerted ac-tivity protected by the Act and the Board has or-dered us to post this notice.Wi wil.l Nol discharge employees because webelieve them to have engaged in a concertedwork stoppage for their mutual aid or protec-tion.W nviii Nlol in ans other manner interferewith. restrain, or coerce employees in the exer-cise of their right to engage in or refrain fromengaging in. concerted activities for the purposeof mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.as amended.WI Vil.il offer Evelyn Austin, Joyce Gresham.Lynn LeBean, and Roslyvn Everett immediateand full reinstatement to their former jobs or. ifthose jobs no longer exist, to substantially equiv-alent jobs without prejudice to their seniority orother rights and privileges, and Vii will makethem whole for any earnings, plus interest, lostbecause we discharged them.MtI ROP(I 1 x OR I iot)Pt )I ASS()(IA I IS. PC237 NLRB No. 51427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENI OF IHit CAStHENRY L. JALErrE. Administrative Law Judge: This pro-ceeding involves allegations that the above-named Respon-dent discharged four of its employees because it believed,contrary to the fact, that they had engaged in protectedconcerted activities. The proceeding was initiated by acharge filed by Evelyn Austin in Case 7-CA-14063 onMay 24, 1977, and a charge filed by Joyce Gresham onJune 28. Pursuant to such charges, an order consolidatingcases, and complaint issued on July 12. On November 10,hearing was held in Detroit, Michigan.Upon the entire record,2including my observation of thewitnesses, and upon consideration of the briefs of the par-ties, I hereby make the following:FINDIN(,S Of FA( 1I FHE BU SINESS 01F RESPOND[)N IRespondent is a Michigan corporation with its principaloffice and place of business in Detroit, Michigan, where itis engaged in providing professional medical services. Forits last fiscal period preceding the discharges herein, Re-spondent had gross revenues in excess of $500,000. ofwhich in excess of $50,000 was derived from Federal funds.During the same period, Respondent transmitted premi-ums in excess of $30,000 to the John Hancock InsuranceCompany in St. Louis, Missouri.Despite the foregoing facts, Respondent contends thatits activities are neither part of interstate commerce nor dothey have any effect on interstate commerce. In support ofthis contention, Respondent asserts that its patients are allresidents of the State of Michigan, its office and the hospi-tals where its physicians practice are all located in the Stateof Michigan, and that although the premium paid to JohnHancock was mailed to St. Louis, the policies for which thepremiums were paid were sold in Michigan by an agent inMichigan. On the basis of the foregoing and relying onAlameda Medical Group, Inc., 195 NLRB 312 (1972). Re-spondent contends its operations are essentially local innature and their impact not substantial enough to warrantthe assertion of jurisdiction by the Board.Respondent did not adduce evidence on the record tosupport its assertions, but assuming it had done so, its con-tention would nevertheless be rejected. Alameda MedicalGroup, Inc., is no longer controlling.3Respondent is ahealth care institution within the meaning of Section 2(14)of the Act and the Board will exercise jurisdiction overhealth care institutions of the type operated by Respondentwhere the employer receives at least $250,000 in gross reve-nues per annum, as here, and meets the statutory require-ments for the assertion of jurisdiction. Participation in fed-erally supported health care programs. as by RespondentUnless otherwise indicated all dates are In 19772 General Counsel's motion to correct the record is herebh granted mndthe motion is hereby made part of the record as AI.J Ixh. I.Bio-Medical Applicatmsn. of San Diego, In,. 216 NL.RB 631 1975)in the excess of $50,000, is sufficient to demonstrate thatRespondent's operations have a substantial effect on com-merce, East Oakland Community Health Alliance, Inc., 218NLRB 1270 (1975). Accordingly, I find that Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assert juris-diction herein.II 1HE FACTSOn January 6, employees Joyce Gresham, Lynn LeBeanand Roslyn Everett met with Doctor Everett, a surgeonassociated with Respondent, to discuss complaints theyhad about Idella Flanagan, administrative coordinator anda supervisor within the meaning of Section 2(11) of theAct. On the same date, employee Evelyn Austin protesteda monthly evaluation from her supervisor and told the su-pervisor she would take the matter up with Flanagan.On January 7, Gresham, LeBean, Everett, and Austin,plus employee Victoria Doubley and supervisors DavidWilliams and Delores Jones, did not report for work. Gresh-am and Austin testified they were sick: LeBean, that she wasupset and did not feel good: Everett, that she had a deathin her family: and Doubley, because she had to go to court.Supervisor Williams testified he was sick and the record issilent on the reason for Jones' absence.On Saturday, January 8, each of the employees receiveda telegram notifying them that their employment had beenterminated at the close of business, January 7.On Monday. Gresham called Flanagan to find out whyshe was fired and she testified Flanagan told her that "anytime she felt employees were engaged in a conspiracyagainst the corporation that she had every right to dis-charge those employees involved."Austin also called Flanagan on Monday to find out why'she was terminated and she testified Flanagan told her that"she couldn't have eight employees off at one time, havingconspiracy against the Company and that she was notgoing to tolerate it." Austin told Flanagan she had notengaged in a strike or conspiracy, that she was absent be-cause of illness. Flanagan replied that "I have reason tobelieve you were engaged in a strike or either [sic] conspira-cy." When Austin denied it again, Flanagan told her if shebrought in a doctor's slip she might reconsider.A week later, Austin went to pick up her check and shehad another conversation with Flanagan about the reasonfor her termination and Flanagan told her, she was "notgoing to have this. that there was a conspiracy against theCompany and that she knew it because one of the employ-ees, Roslyn Everett, had called to ask who was at work thatday. Flanagan added that had she known that three em-ployees went behind her back and talked to Doctor Everettshe would have fired them on the spot.Everett testified that she spoke to Flanagan on Tuesday,July I1, and asked her why she was terminated and Flana-gan told her she felt there was a conspiracy against theCompany. Everett said Flanagan did not know that andFlanagan said she felt she had enough evidence.LeBean testified she talked to Flanagan about the reasonfor her termination the following week and that Flanagantold her the Company felt "there was a conspiracy" and428 METROPOLITAN ORTHOPEDIC ASSOCIATION. P.C.until she had evidence otherwise she would not rehire any-one.III ANAL.YSIS AND o on()N( 11t S(IAs the foregoing indicates. when the emplo' ees were absentfromworkonJanuary 7, the) were absent forpersonal reasonsand not because they were engaged in concerted actisits.Nevertheless, General Counsel contends that their dischargewas violative of the Act because it was motivated bs theerroneous belief that the employees had engaged in protectedconcerted activity. The contention poses several issues.First, there is the matter of Respondent's asserted reasonfor the discharges. As to this. Respondent asserts that thedischarges were effected in accordance with a managementdecision made several months before January 8 which wasbrought into play when Flanagan noted the large numberof absences on January 7. According to Flanagan, the ab-sences on January 7 posed such a grave problem that sheasked for a meeting of the board of directors and afterdiscussion it was decided to proceed with the plans to re-duce the staff, as well as with the discharge of two employ-ees whose discharge was then in process for cause.4If Flanagan's testimony were credited, the complaintwould fall. However, Flanagan's testimony was to me soincredible that I stated at the hearing that I did not credither. I simply could see no nexus between the absenteeismof the employees and a planned reduction in force. and mydisbelief was confirmed by the evidence that Doubles whowas discharged on January 8. along with the alleged dis-criminatees, had her discharge immediately rescindedwhen she reminded Flanagan that her absence on January7 had received prior approval. This action showed that herdischarge had nothing to do with a planned reduction inforce. Apart from that, Flanagan did not contradict thetestimony of Everett quoted above about the reason for hertermination and stated only that she could not recall men-tioning a conspiracy in her discussions with Gresham andAustin. In all the circumstances. Flanagan's testimony de-served no credence and I credit Everett, Gresham, Austinand LeBean relative to Flanagan's statements to them as tothe reasons they were terminated.This finding poses the next issue in the case; namely, didFlanagan's statements to the discharged employees consti-tute admissions that the discharges were attributable toprotected concerted activity. A conspiracy or a strike mayor may not be protected and from Flanagan's statements tothe employees alone one cannot determine whether Flana-gan had reference to protected or unprotected activity. Ifthe latter, the discharges would not be unlawful.' I am per-4 In his brief, counsel for Respondent twice asseris that I refilused il cinsider any testimony or proof With respect to Responrdent' ia sertimon lhalthe discharged employees had poor usork recoirds. p.oor .attendanie re 'ds.poor employee evaluations. and that Gresham and Leflean iere in the pro-cess of being laid off due to economic reason I he recoard does nolt uppmorthis assertions Flanagan testified about the reisonit ftor dl challrge lind .ireport she had prepared relative to the meeting With the hboard of direocmron JanuarN 7 was received Into evidence 'ithoul Iobjetlion Respmonidentoffered no additional evidence relative to unf.la; raible economintc ci ld ,ll ins.poor work performance or the like. noir .i, Repondenl pieel l uded .11 anwa, from doing soLLogginsr M eat Co. In .206 NRB 303 (11973)suaded and find. however. that Flanagan's statements re-lated to a belief the employees had engaged in a concertedwork stoppage as a continuation or extension of the discus-sion the three of them had with Doctor Everett on January6 and or ,Austin's grievance about her monthly evaluation.Such a work stoppage would have constituted protectedconcerted activity. Mv reasons for finding that Flanagan'sbelief related to such possible protected activity are thatthis is the onl0 reasonable construction of her statements tothe employees and the record supports the inference. whichI make, that F lanagan. contrary to her testimony which Ido not credit, learned on Januars 7 of the activities of theemplosees on January 6. In this connection, I note that thework force consisted of onl, 19 employees and Flanagan'sown testimon' resealed that on January 7 she conductedan investigation of the absences. In the circumstances, theinference is warranted that Flanagan's belief that the em-plosees had been engaged in a strike or conspiracy on Jan-uars 7 grew out of her learning of the employees' griev-ances.The only remaining question is whether the discharge ofemployees in the belief they have engaged in concertedprotected activity is violative of Section 8(a) I1) of the Act.when. in fact, the employees were not engaged in any con-certed protected activity. Henning and Cheadle, Inc.. 212NLRB 776 11974). is dispositive of the issue. In that case,two employees were absent from work in accordance witha bet thes had made to call in sick. They were not engagedin protected concerted activity. However. the Board foundthat "Here. although it is uncontroverted that these dis-criminatees did not. in fact, engage in concerted activity...Respondent's belief that such concerted activity hadoccurred is controlling." Accordingly. as I have found thatemployees Austin. Everett. Gresham and LeBean were dis-charged because of Flanagan's erroneous belief that theyhad engaged in a concerted work stoppage because ofgrievances over their treatment by supervisors, and thatsuch a work stoppage had it occurred would have consti-tuted protected activity under Section 7 of the Act, theirdischarge was violative of Section 8(a)( I ) of the Act.Respondent asserts impliedly that Henning and Cheadleis not controlling, because the Court of Appeals for theSeventh Circuit denied enforcement of the Board's Order.6I am bound bs the Board's decision.7Apart from that, thecourt did not disagree with the principle which the Boardhad espoused: rather its disagreement was over the natureof the putative concerted activity.I\ Itt I t(I () I 111:t NI AIR I ABOR PRA( TI(ES I PON( OMMI:R( IIlhe activities of Respondent set forth in section 1.above. occurring in connection with its operations de-scribed therein, have a close, intimate and substantial rela-tionship to trade. traffic and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.'llttnn,,,i im, ( hcad, ii, 5 v I R .$22 F 2d 1051) 1197%% mA I ,tml ( ,m1 so., 119 NI Rif I5i3 119s)429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent, Metropolitan Orthopedic Associ-ates, P.C., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. By discharging Evelyn Austin, Roslyn Everett. JoyceGresham, and Lynn LeBean because of its belief that theyhad engaged in concerted activities protected by Section 7of the Act, Respondent engaged in, and is engaging in,unfair labor practices within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.THF RFMFDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ifind it necessary to order Respondent to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.As I have found, the Respondent discharged EvelynAustin, Roslyn Everett, Joyce Gresham, and Lynn LeBean,in violation of the Act, I shall order it to offer them imme-diate and full reinstatement to their former jobs or, if suchjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges and to make them whole for any loss of earningsthey may have suffered by reason of their unlawful dis-charge by payment to them of a sum of money equal tothat which they normally would have earned as wages,from the date of their discharge to the date of the offer ofreinstatement, less net earnings, to which shall be addedinterest to be computed in the manner prescribed in F: W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).8Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDER9The Respondent, Metropolitan Orthopedic Associates,P.C., its officers, agents, successors, and assigns, shall:1. Cease and desist from interfering with, restraining, orcoercing its employees in the exercise of their Section 7Isis Plumbing & heating (Co. 138 NI.RB 716 (1962.In the event no exceptions are filed as provided in Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. the findings.rights by discharging them because of its belief that theyhave engaged in a concerted work stoppage protected bySection 7 of the Act.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Offer Evelyn Austin. Roslyn Everett, Joyce Gres-ham, and Lynn LeBean immediate, full, and unconditionalreinstatement to their former jobs or, if such jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suf-fered by reason of their discharge by payment to them of asum of money equal to the amount they normally wouldhave earned as wages from the date of their discharge tothe date of their reinstatement in the manner set forth inthe section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and reports and all other records rele-vant and necessary to a determination of the amounts ofbackpay due under the terms of this recommended Order.(c) Post at its Detroit, Michigan, place of business cop-ies of the attached notice marked "Appendix." 0' Copies ofsaid notice on forms provided by the Regional Director forRegion 7, after being duly signed by the Respondent's rep-resentative, shall be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.conclusions, and recommended Order herein shall, as provided in Sec10248 of the Rules and Regulations. be adopted by the Board and becomeits findinig. cinclusioins. and Order. and all objections thereto shall bedeemed waiiecd for all purposes.10In the esent that this Order is enforced bs a Judgment of a UnitedStates ('ourt of Appeals. the woirds in the notice reading "Posted b) Orderof the National labor Relations Board" shall read "Posted Pursuant to aludgmient of the I. nited States Court of Appeals Enforcing an Order of theNational I.abor Relations Board."430